THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This Third AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
dated as of March 31, 2015, by and among  PUBLIC STORAGE, a real estate
investment trust formed under the laws of the State of Maryland (the
“Borrower”), each of the Lenders party hereto and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Agent (the “Agent”).

WHEREAS, the Borrower, the Lenders, the Agent and certain other parties have
entered into that certain Amended and Restated Credit Agreement dated as of
March 21, 2012, as amended by that certain Letter Agreement dated as of April
12, 2012 and that certain Second Amendment to Amended and Restated Credit
Agreement dated as of July 17, 2013, each among the Borrower, the Agent and the
Lenders party thereto (as so amended and in effect immediately prior to the
effectiveness of this Amendment, the “Credit Agreement”); and

WHEREAS, the Borrower, the Lenders and the Agent desire to amend certain
provisions of the Credit Agreement on the terms and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

Section 1.  Specific Amendments to Credit Agreement.  Upon the effectiveness of
this Amendment, the parties hereto agree that the Credit Agreement is amended as
follows:

(a) The Credit Agreement is amended to delete the stricken text (indicated
textually in the same manner as the following example:  stricken text) and to
add the double-underlined text (indicated textually in the same manner as the
following example:  double-underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto.

(b) The Credit Agreement is further amended by deleting Schedule I attached
thereto and replacing it with Schedule I attached hereto.

Section 2.  Conditions Precedent.  The effectiveness of this Amendment,
including the release of the Guarantors under Section 3 below, is subject to
receipt by the Agent of each of the following, each in form and substance
satisfactory to the Agent:

(a)a counterpart of this Amendment duly executed by the Borrower, the Agent and
each of the Lenders;

(b)an opinion of the Chief Legal Counsel and Corporate Secretary of the Borrower
regarding those matters covered in the opinion delivered in connection with the
Credit Agreement on March 21, 2012, and addressed to the Agent and the Lenders,
and an opinion of an outside law firm that is counsel to the Borrower, regarding
those matters covered in the opinion delivered in connection with the Credit
Agreement on March 21, 2012, and addressed to the Agent and the Lenders;

(c)the Declaration of Trust of the Borrower, together with all amendments and
supplements thereto, certified as of a recent date by the Secretary of State of
the State of Maryland;

(d)a certificate of good standing (or certificate of similar meaning) with
respect to the Borrower issued as of a recent date by the Secretary of State of
the State of formation of the Borrower and



--------------------------------------------------------------------------------

 

of each state in which the Borrower owns Properties and is required to be
qualified to transact business and where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect;

(e)a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of the Borrower with respect
to each officer of the Borrower authorized to execute and deliver Loan
Documents, including Notices of Borrowing, Notices of Swingline Borrowing,
requests for Letters of Credit, Notices of Conversion, Notices of Continuation,
Bid Rate Quote Requests and notices of acceptance of Bid Rate Quotes;

(f)copies certified by the Secretary or Assistant Secretary of the Borrower (or
other individual performing similar functions) of (i) the by-laws of the
Borrower, and (ii) all trust action taken by the Borrower to authorize the
execution, delivery and performance of the Loan Documents to which it is a
party;

(g)evidence that all fees, if any, due and payable to the Lenders and/or Agent
have been paid, and all expenses and reimbursement amounts due and payable to
the Agent for which the Agent has provided an invoice have been paid; and

(h)such other documents, agreements and instruments as the Agent may reasonably
request.

Section 3. Release.  Upon the effectiveness of this Amendment as provided in
Section 2 above, the Agent and each Lender agree that each Guarantor that is a
party to the Guaranty shall be released as a Guarantor under the Guaranty and
the Guaranty shall terminate.

Section 4. Representations.  The Borrower represents and warrants to the Agent
and the Lenders that:

(a)Authorization; Execution; Binding Effect.  The Borrower has the right and
power, and has taken all necessary action to authorize it, to execute and
deliver this Amendment, and to perform this Amendment and the Credit Agreement
as amended by this Amendment in accordance with their respective terms and to
consummate the transactions contemplated hereby and thereby.  This Amendment has
been duly executed and delivered by the duly authorized officers of the Borrower
and each of this Amendment and the Credit Agreement as amended by this Amendment
is a legal, valid and binding obligation of the Borrower enforceable against the
Borrower in accordance with its respective terms, except as the same may be
limited by bankruptcy, insolvency, and other similar laws affecting the rights
of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations contained herein or therein and as may be
limited by equitable principles generally (whether in a proceeding in law or in
equity).

(b)Compliance of Agreement, Etc. with Laws.  The execution and delivery of this
Amendment, and the performance of this Amendment and the Credit Agreement as
amended by this Amendment in accordance with their respective terms, do not and
will not, by the passage of time, the giving of notice, or both:  (i) require
any Governmental Approval or violate any Applicable Law (including all
Environmental Laws) relating to any Loan Party; (ii) conflict with, result in a
breach of or constitute a default under the Borrower’s articles of incorporation
or bylaws (including without limitation, Section 2 of Article IV and Section
2(a) of Article VIII of the Borrower’s bylaws), or any resolution adopted by the
Borrower’s Board of Trustees in connection with the designation of any series of
Preferred Stock of the Borrower, or the organizational documents of any other
Loan Party, or any indenture, agreement or other instrument to which the
Borrower or any other Loan Party is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any



2

--------------------------------------------------------------------------------

 

Lien upon or with respect to any property now owned or hereafter acquired by the
Borrower or any other Loan Party other than in favor of the Agent for its
benefit and the benefit of the Lenders.

(c)No Default.  No Default or Event of Default has occurred and is continuing as
of the date hereof nor will exist immediately after giving effect to this
Amendment.

Section 5.  Reaffirmation of Representations.  The Borrower hereby certifies to
the Agent and the Lenders that, as of the date hereof and after giving effect to
this Amendment, all representations and warranties made by the Borrower to the
Agent and the Lenders in the Credit Agreement and the other Loan Documents to
which it is a party are true and correct in all material respects on and as of
the date hereof with the same force and effect as if such representations and
warranties were made on and as of the date hereof, except to the extent such
representations and warranties expressly related solely to an earlier day (in
which case such representations and warranties were true and correct in all
material respects on and as of such earlier date).

Section 6.  Commitment Increases.  Upon the effectiveness of this Amendment (a)
the Borrower and each Lender acknowledge and agree that the amount of such
Lender’s Commitment shall be the amount set forth for such Lender on Schedule I
attached hereto as such Lender’s “Commitment Amount” and (b) each Lender agrees
to make the payments required to be made by such Lender under Section 2.17. of
the Credit Agreement.

Section 7.  Joinder.  Upon the effectiveness of this Amendment, each Lender not
party to the Credit Agreement prior to the effectiveness of this Amendment
acknowledges and agrees that it shall have all of the rights and obligations of
a Lender under the Credit Agreement and the other Loan Documents with respect to
such Lender’s Commitment. 

Section 8.  Representations and Warranties of New Lenders.  Each Lender not
party to the Credit Agreement prior to the effectiveness of this Amendment (a)
represents and warrants that it is (i) legally authorized to enter into this
Amendment; (ii) an “accredited investor” (as such term is used in Regulation D
of the Securities Act) and (iii) an Eligible Assignee; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant thereto and such other documents and
information (including without limitation the Loan Documents) as it has deemed
appropriate to make its own credit analysis and decision to enter into the
Credit Agreement; (c) appoints and authorizes the Agent to take such action as
contractual representative on its behalf and to exercise such powers under the
Loan Documents as are delegated to the Agent by the terms thereof together with
such powers as are reasonably incidental thereto; (d) agrees that it will become
a party to and shall be bound by the Credit Agreement and the other Loan
Documents to which the other Lenders are a party on the date of the
effectiveness of this Amendment and will perform in accordance therewith all of
the obligations which are required to be performed by it as a Lender; and
(e) either (i) is not organized under the laws of a jurisdiction outside the
United States of America or (ii) has delivered to the Agent (with an additional
copy for the Borrower) such items required under Section 3.11. of the Credit
Agreement to establish that payments to it under the Credit Agreement and the
Notes are (x) not subject to United States Federal backup withholding tax and
(y) not subject to United States Federal withholding tax under the Code.

Section 9.  Certain References.  Each reference to the Credit Agreement in any
of the Loan Documents shall be deemed to be a reference to the Credit Agreement
as amended by this Amendment.  This Amendment is a Loan Document.

Section 10.  Costs and Expenses.  The Borrower shall reimburse the Agent for all
reasonable out-of-pocket costs and expenses (including attorneys’ fees) incurred
by the Agent in connection with the



3

--------------------------------------------------------------------------------

 

preparation, negotiation and execution of this Amendment and the other
agreements and documents executed and delivered in connection herewith.

Section 11.  Benefits.  This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

Section 12.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 13.  Effect; Ratification.  Except as expressly herein amended, the
terms and conditions of the Credit Agreement and the other Loan Documents remain
in full force and effect.  The amendments contained herein shall be deemed to
have prospective application only.  The Credit Agreement is hereby ratified and
confirmed in all respects.  Nothing in this Amendment shall limit, impair or
constitute a waiver of the rights, powers or remedies available to the Agent or
the Lenders under the Credit Agreement or any other Loan Document. 

Section 14.  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

Section 15.    Definitions.  All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Credit
Agreement.

[Signatures commence on next page]

 

 

4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Amended and Restated Credit Agreement to be executed as of the date first above
written.

 

 

 

PUBLIC STORAGE

 

 

 

By:

/s/ John Reyes

 

Name:

John Reyes

 

Title:

Senior Vice President and Chief

 

 

Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]





--------------------------------------------------------------------------------

 

[Signature Page to Third Amendment to Amended and Restated

Credit Agreement for Public Storage]

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent, as Swingline Lender and as
Lender

 

 

 

 

 

 

By:

/s/ Dale Northrup

 

Name:

Dale Northrup

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]





 

--------------------------------------------------------------------------------

 

[Signature Page to Third Amendment to Amended and Restated

Credit Agreement for Public Storage]

 

 

 

 

BANK OF AMERICA

 

 

 

 

 

 

By:

/s/ Michael W. Edwards

 

Name:

Michael W. Edwards

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]





 

--------------------------------------------------------------------------------

 

[Signature Page to Third Amendment to Amended and Restated

Credit Agreement for Public Storage]

 

 

 

 

CITIBANK, N.A.

 

 

 

 

 

 

By:

/s/ Michael Chlopak

 

Name:

Michael Chlopak

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 





 

--------------------------------------------------------------------------------

 

[Signature Page to Third Amendment to Amended and Restated

Credit Agreement for Public Storage]

 

 

 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

 

 

By:

/s/ Michael King

 

Name:

Michael King

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]





 

--------------------------------------------------------------------------------

 

[Signature Page to Third Amendment to Amended and Restated

Credit Agreement for Public Storage]

 

 

 

 

UBS AG, STAMFORD BRANCH

 

 

 

 

 

 

By:

/s/ Kenneth Chin

 

Name:

Kenneth Chin

 

Title:

Director, Banking Products Services, US

 

 

 

 

 

 

By:

/s/ Darlene Arias

 

Name:

Darlene Arias

 

Title:

Director, Banking Products Services, US

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE I

 

Commitments

 

Lender

Commitment Amount

Wells Fargo Bank, National Association

$200,000,000

Bank of America, N.A.

$120,000,000

Citibank, N.A.

$80,000,000

Morgan Stanley Bank, N.A.

$50,000,000

UBS AG, Stamford Branch

$50,000,000

Total

$500,000,000

 

 

 

 

 



 

--------------------------------------------------------------------------------